ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan J. Witzany Reg. No. 60,948 on 3/08/2021.
The application has been amended as follows: 

For claim 20, the claim is changed in the following manner,

The method of claim 12, further comprising:
re-reading the template from the access control credential each time the user approaches the reader with the access control credential.

Is changed to read:

The method of claim 13, further comprising:
reading the template from the access control credential each time the user subsequently approaches the reader with the access control credential.

Election/Restrictions
Claims 1-15 and 17-20 are allowable. The restriction requirement between Groups I-IV, as set forth in the Office action mailed on 9/08/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/08/2020 is withdrawn.  Claim 16, directed to a non-elected Group is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As the closest reference for claim 1, KUTSCH et al. (US 20150227923 A1) discloses (abstract) a physical access control system (i.e. fig.1), comprising:
a reader (i.e. fig.4-5) comprising: 
an antenna (i.e. Bluetooth receivers 597/599 must include wireless communication functions) that enables the reader to wirelessly communicate with one or more access control credentials (fig.5 – 400/429); 
a processor coupled to the antenna (Bluetooth receivers would include processing modules to control communication functions – fig.5); and
memory coupled to the processor that stores instructions thereon that are executable by the processor (i.e. fig.4-5 – reader devices would require memory storage to process functions/software, similar to the required structural elements of mobile fig.4 – which shows a processor 402, memory 412, and antenna elements 404/406/499/429/431), the instructions comprising:
instructions that determine an estimated spatial relationship between an access control credential within read range of the antenna and the reader. ([0109])
	However, KUTSCH fails to show:
a biometric sensor mounted in proximity to a physical access control point; and
	instructions that use the estimated spatial relationship to reduce a number of biometric templates that are analyzed by the processor in connection with determining whether or not a carrier of the access control credential is allowed to gain entry through the physical access control point, wherein the number of biometric templates are reduced from N templates to at least N-1 templates; and 
instructions that perform a comparison of biometric information obtained via a biometric sensor with one or more biometric templates in the reduced number of biometric templates.
Similarly for claim 13 (given the similar elements of claim 1), KUTSCH clearly shows the method of claim 13.
Re claim 13, KUTSCH discloses a method of maintaining security of a door and permitting an automated actuation of the door with a reader, the method comprising: 
determining an estimated spatial relationship between an access control credential and the reader; and
obtaining biometric information for a user that is approaching the reader.
However, KUTSCH fails to show:
based on the estimated spatial relationship and an access control identifier (ID) communicated to the reader by the access control credential, selecting one or more templates from a database that contains a plurality of templates, wherein a number of templates in the selected one or more templates is less than the plurality of templates; 
comparing the obtained biometric information with only templates belonging to the selected one or more templates; 
based on the comparison, determining that the biometric information satisfies a template belonging to the selected one or more templates; and 
in response to determining that the biometric information satisfies the template, allowing the reader to automatically actuate the door or a component of the door.
These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/8/2021